Citation Nr: 1018310	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  05-39 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss in excess of 20 percent prior to March 18, 2006, and in 
excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1955 to 
February 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which increased the Veteran's rating for 
hearing loss from zero percent to twenty percent.  The 
Veteran then disagreed and sought a rating in excess of 
twenty percent.  

During the pendency of the Veteran's appeal, the RO granted 
an increased evaluation for the service-connected hearing 
loss from 20 percent to 30 percent, effective as of March 18, 
2006.  The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
as the maximum rating has not been assigned here, the issue 
remains in appellate status.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Jackson, Mississippi in 
June 2007 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

This appeal was subject to a prior remand by the Board in 
December 2007 to ensure compliance with due process 
requirements.  In particular, the Board sought additional 
private treatment records and a new VA examination.  The 
Veteran ultimately failed to appear for the November 2009 
examination scheduled in response to the Board's remand 
request.  Nonetheless, the Appeals Management Center 
substantially complied with the Board's prior remand 
instructions and the Board will now proceed with appellate 
review.  


FINDINGS OF FACT

1.  Entitlement to the increased ratings sought cannot be 
established without a current VA examination.

2.  Without good cause shown, the Veteran failed to report 
for a scheduled VA examination in November 2009.  


CONCLUSION OF LAW

The claim of entitlement to increased evaluation for 
bilateral hearing loss is denied by operation of law.  38 
U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
the notification and assistance obligations owed to claimants 
by VA.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009).  The intended effect of the implementing 
regulation is to establish clear guidelines regarding the 
timing and scope of assistance that VA is required to provide 
to a claimant who files a substantially complete application 
for VA benefits.  38 C.F.R. § 3.159 (2009).  

However, the Court of Appeals for Veterans Claims has held 
that the VCAA statutory and regulatory provisions do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation alone, rather than consideration of 
the factual evidence.  See Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case, resolution of the appeal is 
dependent upon interpretation of the regulation pertaining to 
failure to report for VA examination.  Therefore, the Board 
concludes that no further action is required under the VCAA.  

Nonetheless, in correspondence dated in January 2005 and 
January 2008, the agency of original jurisdiction (AOJ) and 
Appeals Management Center (AMC) provided notice to the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claim for increased rating for hearing loss, 
to include descriptions of the information and evidence that 
VA would seek to provide and that which the Veteran was 
expected to provide in support of his claim.  Provided notice 
included a description of the process by which a disability 
rating is determined and effective date is established.  It 
appears that VA has satisfied its duty to notify in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) and related case law.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)  

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  Pursuant to prior 
Board remand instruction, the Veteran was scheduled for a VA 
audiological examination in November 2009.  However, the 
Veteran failed to appear for that examination as discussed in 
full below.  

The Board further notes that the record does not indicate 
that VA made a follow-up request to the Argos Records group 
or Methodist Germantown hospital as required by 38 C.F.R. 
§ 3.159(c)(1) in seeking private medical treatment records.  
However, the records of Dr. PM from August and September 
2004, which were reportedly in the possession of Argos 
Records, are already of record from a previous claim.  
Similarly, the records sought from Methodist hospital were 
those related to a July 2006 ear surgery, and the operative 
report from the procedure in question is already on record as 
submitted by the surgeon, Dr. JS.  Furthermore, in the 
absence of the Veteran's cooperation in attending the 
scheduled VA examination, VA has no further assistance 
obligation as the claim must be denied on other grounds as a 
matter of law.  See 38 C.F.R. § 3.655(b) (2009)(where a 
claimant fails to report for an examination scheduled in 
connection with a claim for increase, the claim shall be 
denied); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected bilateral hearing loss, currently evaluated as 30 
percent disabling.  Disability evaluations are determined by 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Of significant importance, this Veteran has failed to report 
to a VA examination scheduled in conjunction with his claim 
for increase.  The Veteran was provided notice mailed to the 
address of record with VA at the time in letters dated in 
September and October 2009, stating that he would be 
scheduled for an upcoming examination in conjunction with the 
present claim.  However, the Veteran did not appear for the 
examination scheduled in November 2009.  Documentation in the 
claims file from the Memphis VA Medical Center (VAMC) 
indicates that the Veteran did not appear for the scheduled 
examination, without explanation for his failure to report.  
Neither the Veteran nor his representative has asserted a 
specific reason for the Veteran's non-appearance at the 
scheduled examination appointment.  

VA regulation instructs that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record; however, when the examination is 
scheduled in conjunction with any other type of claim, 
expressly to include a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b). 

Despite multiple advance notices that this Veteran's failure 
to report for a scheduled examination could result in a 
denial of his claim, the Veteran failed to appear for the 
November 2009 audio examination without explanation, and thus 
without a showing of good cause.  See, e.g., VA examination 
notice letters, October & September 2009; Board remand, 
December 2007.  The Board acknowledges the argument by the 
Veteran's accredited service representative that "there may 
have been mitigating circumstances sufficient to establish 
'good cause' that prevented his reporting" for the scheduled 
VA examination.  Appellant's brief, April 2010 (emphasis 
added).  However, the Board cannot simply infer good cause 
without some indication of the circumstances surrounding the 
Veteran's non-appearance.  At this time, the record is 
entirely silent as to any description of the Veteran's reason 
for his failure to report for the scheduled evaluation.  As 
such, the representative's unsupported reference to possible 
mitigating circumstances is simply insufficient.  To this 
end, the Veteran is reminded that the "duty to assist is not 
a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Given the foregoing, the Board is not in a position to 
discuss the merits of an increased rating for hearing loss at 
this time, particularly as the Veteran had intervening right 
ear surgery in July 2006.  VA examination results after this 
date were intended to establish the current severity of the 
Veteran's hearing disability.  Although there are some 
private audiograms of record after the date of the July 2006 
ear surgery, this data is incomplete and does not enable the 
Board to reach a determination.  See, e.g., Private treatment 
record from Dr. JS, April 2007 (missing documentation of 
hearing acuity at 3000 hertz and indication of test used to 
establish speech discrimination values).  The evaluation of 
hearing impairment is based solely upon mechanical 
application of numeric tables and mathematical calculations 
derived from objective audiologic test results.  As such, 
absence of the necessary quantitative data precludes analysis 
of the proper rating for this Veteran's disability.  The 
claim must be denied as a matter of law.  38 C.F.R. § 3.655.  
Nevertheless, the Veteran is free to file a new claim for an 
increased evaluation should he see fit to do so.  In that 
event, the Veteran is again reminded of the importance of 
attending any scheduled VA examination.  


ORDER

Increased evaluation for bilateral hearing loss, in excess of 
20 percent prior to March 18, 2006, and in excess of 30 
percent thereafter, is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


